


 



--------------------------------------------------------------------------------


SHARE EXCHANGE AGREEMENT








June 3, 2009
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SHARE EXCHANGE AGREEMENT


This Share Exchange Agreement, dated as of June 3, 2009 (this “Agreement”), is
made and entered into by and among Premier Power Renewable Energy, Inc., a
Delaware corporation (“PPRW”), on the one hand, and Rupinvest Sarl, a
corporation duly organized and existing under the laws of the country of
Luxembourg (“LUX”), and Esdras Ltd., a corporation duly organized and existing
under the laws of the Cyprus (“CYP”), on the other hand.


R E C I T A L S


WHEREAS, on April 24, 2009, the Board of Directors of PPRW adopted resolutions
approving PPRW’s acquisition of one hundred percent (100%) of the equity
ownership interests of LUX (the “Acquisition”) in exchange for twelve thousand
five hundred euros (€12,500) and up to three million (3,000,000) shares of the
restricted common stock of PPRW (each a “PPRW Share” and collectively the “PPRW
Shares”).  For purpose of this and all provisions herein, the value of the PPRW
stock shall be the stock price on the Opening Date.


WHEREAS, CYP is the sole and exclusive shareholder of one hundred percent (100%)
of the equity ownership interests of LUX (the “LUX Equity Interests”);


WHEREAS, LUX is the sole and exclusive shareholder of one hundred percent (100%)
of the issued and outstanding equity ownership shares of ARCO Energy SRL (the
“ARCO SRL Equity Interests”), a private limited company duly organized and
existing under the laws of the country of Italy (hereinafter “ARCO SRL”);


WHEREAS, a bank, independent lawyer or accountant will be selected to act as an
escrow agent (the “Escrow Agent”) for the Acquisition who will be authorized and
directed to deliver up to said three million shares (3,000,000) PPRW Shares that
are to be transferred in exchange for one hundred percent (100%) of the shares
of LUX, upon the terms and conditions hereinafter set forth in this Agreement
and the Escrow Agreement attached hereto as Exhibit B;


WHEREAS, pursuant to this Agreement, PPRW shall be entitled to select two of the
three members of board of directors of PPRW ITALY (“PPRW ITALY’s Board”) and CYP
shall select the third remaining member of PPRW ITALY’s Board, and that
collectively these three members shall serve as the members of PPRW ITALY’s
Board;


WHEREAS, CYP desires to sell and transfer the LUX Equity Interests in exchange
for twelve thousand five hundred euros (€12,500) and up to three million
(3,000,000) PPRW Shares pursuant to the terms and conditions of this Agreement
and that PPRW, LUX, and CYP will enter into this Agreement for the purposes of
making certain representations, warranties, covenants and agreements;


WHEREAS, within twenty (20) calendar days after the Opening Date, ARCO SRL will
be converted by LUX from an Italian Srl (LTD) structured company to an Italian
Spa (PLC) structured company and its name shall be changed to Premier Power
Italy S.p.A. (hereinafter “PPRW ITALY”) and then PPRW ITALY’s Social Capital
shall be increased with an initial amount of one million two hundred fifty
thousand euros (€1,250,000).  PPRW ITALY’s Social Capital  will also be
increased by an additional amount to be determined within one hundred and twenty
(120) calendar days of the execution of this Agreement, with the total
capitalization not to exceed five million euros (€5,000,000).  Each PPRW ITALY’s
increase of social capital will be funded as follows: ninety percent (90%) from
LUX and ten percent (10%) from CYP.  CYP and LUX will pay the shares issued as a
consequence of this increase of Social Capital in the timeframe set forth in
art. 2342 of the Italian Civil Code in pro rata amounts according to each of
their contributions to such social capital  increase.  LUX’s board of directors
will determine how much of the subject funding shall be capitalization and how
much will be in the form of low interest loans, provided, however, that
notwithstanding anything the contrary, no more then forty percent (40%) of the
total funding shall be in the form of loans.


 
 
 

--------------------------------------------------------------------------------

 
A G R E E M E N T


NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:


THE ACQUISITION


1.1           The Acquisition. Upon the terms and subject to the conditions
hereof, at the Opening Date (as hereinafter defined) the parties shall do the
following:


1.1.1                      CYP hereby agrees to sell, convey, assign and
transfer to PPRW the LUX Equity Interests owned by CYP, which constitutes 100%
of the issued and outstanding equity ownership interests of LUX on the Opening
Date (as defined in Section 1.5 below) on the opening date according to the
terms and conditions herein.


1.1.2                      LUX and CYP shall deliver or cause to be delivered to
the Escrow Agent: (a) a share certificate registered in the name of PPRW and
issued by LUX for 100% of the total issued and outstanding equity ownership (in
shares of capital stock or otherwise) of LUX (the “LUX Shares Certificate”); and
(b) a copy, authenticated by a notary, of the notarial deed by which LUX
acquired ARCO SRL Equity Interests evidencing LUX’s 100% equity ownership (in
shares of capital stock or otherwise) of ARCO SRL (the “ARCO SRL Shares Deed”),
with both such deliveries to be made in accordance with the terms of this
Agreement including those set forth in Section 1.2, Section 1.3, Exhibit A and
the Escrow Agreement.


1.1.3                      As consideration for the Acquisition of the LUX
Equity Interests,  PPRW shall deliver to the Escrow Agent: (a) cash payment of
twelve thousand five hundred euros (€12,500 and hereinafter the “Cash Payment”);
and (b) the stock certificate  evidencing the three million 3,000,000 of PPRW
Shares and registered in the name of UNICREDIT, Lugano Switzerland as Escrow
Agent or other mutually agreed independent third party, with both such
deliveries to be made in accordance with the terms of this Agreement including
those set forth in Section 1.2, Section 1.3, Exhibit A and the Escrow Agreement.


1.1.4                      The parties shall both execute the Escrow Agreement
in the form attached hereto as Exhibit B, which shall direct the Escrow Agent to
transfer, in accordance with the terms set forth in this Agreement including
Exhibit A, Sections 1.2 and 1.3 hereto: (a) the Cash Payment, the PPRW Shares
and the other PPRW deliveries set forth below in Section 7.1.1 (collectively the
“PPRW Deliveries”) to LUX and CYP; and (b) the LUX Shares Certificate, the ARCO
SRL Shares Deed and the other deliveries of LUX and CYP set forth below in
Section 7.2.1 (collectively the “LUX Deliveries”) to PPRW.  The actual amount of
PPRW Shares to be transferred and delivered to CYP pursuant to this Agreement
shall be determined by the terms and formulas based on the gross revenue and
profits of PPRW ITALY as set forth in Exhibit A hereto and in the Escrow
Agreement, both of which are attached hereto and incorporated herein by
reference.


SHARE EXCHANGE AGREEMENT
 
Page 3

--------------------------------------------------------------------------------

 
1.1.5                      The parties shall establish an escrow account (the
“Escrow”) to effectuate the transfers of the PPRW Deliveries and the LUX
Deliveries referenced in Paragraphs 1.1.3 and 1.1.4 above.  Said Escrow shall be
established at UNICREDIT, Luguno Switzerland, or an independent bank, lawyer or
accounting office mutually acceptable to both parties.
1.2           Opening of Escrow. The herein provided for Escrow shall be opened
by the parties and the Escrow Agreement shall be executed by all parties on the
“Opening Date” (as such term is defined in Section 1.5 below).  PPRW must
deposit the PPRW Deliveries into Escrow within and no later than twenty (20)
Trading Days after the Opening Date.  LUX, ARCO SRL and CYP must also deposit
the LUX Deliveries and CYP Deliveries into the subject Escrow within and no
later than twenty (20) Trading Days after the Opening Date.  Should the Escrow
Agent not receive all of the PPRW Deliveries and LUX Deliveries within the above
mentioned deadlines, the Escrow Agent will return to the delivering party the
LUX Deliveries or PPRW Deliveries already received.


1.3  
The Initial Exchange and Transfer of PPRW Shares.  Upon the Escrow Agent’s
complete receipt of all of the PPRW Deliveries and the LUX Deliveries and CYP
Deliveries, then, as soon as possible and no later than three (3) Trading Days
following such receipt, the Escrow Agent, in accordance with the terms herein
and in the Escrow Agreement: (a) shall deliver the LUX Deliveries and CYP
Deliveries to PPRW; and (b) shall deliver the PPRW Deliveries, except for the
PPRW Shares, to CYP, with copies of the PPRW Deliveries also delivered to
LUX.  All of the PPRW Shares shall remain in said Escrow until either
distributed by Escrow Agent to CYP or until refunded to PPRW, upon operation of
the terms set forth in this Agreement including the terms in Exhibit A and the
attached Escrow Agreement.



1.4           Taking of Necessary Action; Further Action. ARCO SRL’s Board will
convene within fifteen (15) calendar days after the Opening Date to determine
operational procedures and activities.  If, at any time after the Opening Date,
any further action is necessary or desirable to carry out the transactions and
purposes contemplated by this Agreement, LUX, CYP and/or PPRW (as applicable)
will take any and all such lawful and necessary actions.


1.5           Certain Definitions.  The following capitalized terms as used in
this Agreement shall have the respective definitions:


“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
 
            “Commission” means the U.S. Securities and Exchange Commission.


SHARE EXCHANGE AGREEMENT
 
Page 4

--------------------------------------------------------------------------------

 
“Contingent Liabilities” or “Contingent Liability” shall mean: (a) any claim,
liability, obligation or right to payment of any third party that is not listed
in Exhibit C or Schedule 2.21 hereto, whenever arising, against ARCO SRL or its
Affiliates arising out of, in connection with or related to the ownership,
operation or use prior to the Opening Date of ARCO SRL including: (a)
liabilities resulting from any events or circumstances occurring after the
Opening Date that creates liabilities related to sales or installations made by
ARCO SRL prior to the Opening Date; and (b) any tax obligation of CYP, ARCO SRL
or LUX that results from, is in connection with or is related to the Acquisition
or CYP’s structure of the Acquisition.


“Exchange Act” means the Securities and Exchange Act of 1934, as amended.


“Knowledge” shall mean the actual knowledge of the officers, directors or
advisors of the referenced party.


“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.


“Material Adverse Effect” means an adverse effect on a referenced party or the
combined entity resulting from the consummation of the transaction contemplated
by this Agreement, or the financial condition, results of operations or
business, before the consummation of the transaction contemplated in this
Agreement, which as a whole is or would be considered material to an investor in
the securities of PPRW, excluding adverse effects with respect to PPRW resulting
from events, restatements or adjustments related to any Commission or auditor’s
review of  PPRW or financial statement results of PPRW.


“Net Current Assets” is defined as follows: ARCO SRL’s cash on account, plus
accounts receivable (no older then ninety (90) calendar days), plus any
inventory (less than six (6) months old) to be valued at the current market
price available to ARCO SRL as of Opening Date, less any and all ARCO SRL
liabilities disclosed or undisclosed, including accrued expenses, including but
not limited to accrued taxes related to income earned from January 1, 2009
through the Opening Date, that are to be listed on a schedule attached hereto as
Exhibit C and verified during any future audit or review period.


“Net Operating Loss” means any financial losses resulting from PPRW ITALY or
ARCO SRL’s operating cost exceeding its revenue and/or PPRW ITALY’s or ARCO
SRL’s solar installations or transactions that incur financial losses as a
result of such projects being installed for a cost that exceeds the revenue
related to said projects, or products being sold for less than ARCO SRL or PPRW
ITALY receives in payment.


“Non-U.S. Person” means any person who is not a U.S. Person or is deemed not to
be a U.S. Person under Rule 902(k)(2).


“Opening Date” means the date on which this Agreement is signed by all parties
and the date on which Escrow is officially opened by the parties as described in
Section 1.2 hereto.  If such dates are not the same, the Opening Date shall be
defined as the later of the two dates, not exceeding twenty (20) days from the
date on which this Agreement is signed.


SHARE EXCHANGE AGREEMENT
 
Page 5

--------------------------------------------------------------------------------

 
“Ordinary Course of Business” means, when used in reference to any Person, the
ordinary course of business consistent with past customs and practices of such
Person.


“Organizational Documents” means, with respect to a particular Person (other
than a natural person), the certificate or articles of incorporation, bylaws,
partnership agreement, limited liability company agreement, trust agreement or
similar organizational document or agreement, as applicable, of such Person.


“Person” means an individual, a group of persons that agree to act together, or
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind.


“Preferred Stock”  shall mean all of PPRW’s issued and outstanding shares of
preferred stock including the three million five hundred thousand (3,500,000)
shares of Series A Convertible Preferred Stock issued to Vision Opportunity
Master Fund Ltd. (“Vision”) in connection with that certain Securities Purchase
Agreement entered into by and between PPRW and Vision dated September 9, 2008.


“Restricted Period” shall have the meaning set forth in Section 3.5.2(f).


“Securities Act” shall mean the Securities Act of 1933, as amended.


“Tax Returns” shall mean all federal, state, local and foreign returns,
estimates, information statements and reports relating to Taxes.


“Tax” or “Taxes” shall mean any and all applicable central, federal, provincial,
state, local, municipal and foreign taxes, including, without limitation, gross
receipts, income, profits, sales, use, occupation, value added, ad valorem,
transfer, franchise, withholding, payroll, recapture, employment, excise and
property taxes, assessments, governmental charges and duties together with all
interest, penalties and additions imposed with respect to any such amounts and
any obligations under any agreements or arrangements with any other person with
respect to any such amounts and including any liability of a predecessor entity
for any such amounts.


“Trading Day” means a day on which the principal Trading Market is open for
trading.


“Trading Market” means the following markets or exchanges on which PPRW’s common
stock is listed or quoted for trading on the date in question: the NYSE
Alternext Exchange, the NASDAQ Capital Market, the NASDAQ Global Market, the
NASDAQ Global Select Market, the New York Stock Exchange or the OTC Bulletin
Board.


“Transaction” shall mean the transactions contemplated by this Agreement,
including the share exchange.


 “United States” means and includes the United States of America, its
territories and possessions, any State of the United States, and the District of
Columbia.


SHARE EXCHANGE AGREEMENT
 
Page 6

--------------------------------------------------------------------------------

 
“U.S. Person” as defined in Regulation S means: (i) a natural person resident in
the United States; (ii) any partnership or corporation organized or incorporated
under the laws of the United States; (iii) any estate of which any executor or
administrator is a U.S. Person; (iv) any trust of which any trustee is a U.S.
Person; (v) any agency or branch of a foreign entity located in the United
States; (vi) any nondiscretionary account or similar account (other than an
estate or trust) held by a dealer or other fiduciary for the benefit or account
of a U.S. Person; (vii) any discretionary account or similar account (other than
an estate or trust) held by a dealer or other fiduciary organized, incorporated
and (if an individual) resident in the United States; and (viii) a corporation
or partnership organized under the laws of any foreign jurisdiction and formed
by a U.S. Person principally for the purpose of investing in securities not
registered under the Securities Act, unless it is organized or incorporated,
owned, by accredited investors (as defined in Rule 501(a) under the Securities
Act) who are not natural persons, estates or trusts).


ARTICLE 2


REPRESENTATIONS AND WARRANTIES OF LUX and CYP


Except as otherwise disclosed herein or in a disclosure schedule attached
hereto, LUX and CYP hereby, jointly and severally, represent and warrant to PPRW
that as of the Opening Date (unless otherwise indicated), as follows:


2.1           Organization. LUX, ARCO SRL and CYP have been duly incorporated,
validly exist as corporations, and are in good standing under the laws of their
respective jurisdictions of incorporation, and each have the requisite power to
carry on its business as now conducted.  LUX and CYP have delivered to PPRW true
and complete copies of the Organizational Documents of LUX, CYP and ARCO SRL,
each as amended to date and presently in effect.


2.2           Capitalization. The authorized capital stock of LUX consists of
one thousand two hundred and fifty (1,250) shares of common stock with a par
value of € 10, of which on the Opening Date, no more than one thousand two
hundred and fifty (1,250) shares shall be issued and outstanding and such issued
and outstanding shares shall be 100% owned by CYP.  The authorized capital stock
of ARCO SRL consists of ten thousand (10,000) shares of common stock, no par
value, of which on the Opening Date, no more than ten thousand (10,000) shares
shall be issued and outstanding and such issued and outstanding shares shall be
100% owned by LUX.  All of the issued and outstanding shares of capital stock of
LUX and ARCO SRL, as of the Opening Date, are duly authorized, validly issued,
fully paid, non-assessable and free of preemptive rights.  There are no voting
trusts or any other agreements or understandings with respect to the voting of
LUX’s or ARCO SRL’s capital stock.


2.3           Subsidiaries. As of the Opening Date, LUX has no direct or
indirect subsidiaries except for ARCO SRL.  ARCO SRL is an entity duly
organized, validly existing and in good standing under the laws of its
jurisdiction of its formation and has the requisite corporate power and
authority to own, lease and to carry on its business as now being
conducted.  CYP owns all of the equity ownership shares of LUX, and there are no
outstanding options, warrants, subscriptions, conversion rights or other rights,
agreements or commitments obligating LUX or CYP to issue any additional shares
of common stock or ordinary stock, as the case may be, of LUX, or any other
securities convertible into, exchangeable for or evidence the right to subscribe
for or acquire from LUX any shares of LUX.


SHARE EXCHANGE AGREEMENT
 
Page 7

--------------------------------------------------------------------------------

 
2.4           Certain Corporate Matters. LUX, ARCO SRL and CYP are each duly
qualified to do business as a corporation or a limited company and are each in
good standing under the laws of the country and, jurisdiction under which they
were formed, and in each other jurisdiction in which the ownership of its
property or the conduct of its business requires it to be so qualified, except
where the failure to be so qualified would not have a Material Adverse Effect on
LUX’s or ARCO SRL’s financial condition, results of operations or
business.  LUX, ARCO SRL and CYP have full corporate power and authority and all
authorizations, licenses and permits necessary to carry on the business in which
it is engaged and to own and use the properties owned and used by it.


2.5           Authority Relative to this Agreement. LUX and CYP each possess the
requisite power and authority to enter into this Agreement and to carry out each
of their respective obligations hereunder.  The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby by LUX and CYP have been duly authorized by their respective
Boards of Directors and no other actions on the part of LUX and CYP are
necessary to authorize this Agreement or the transactions contemplated
hereby.  This Agreement has been duly and validly executed and delivered by LUX
and CYP and constitutes a valid and binding agreement, enforceable against each
respective party in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency or other similar laws affecting the
enforcement of creditors’ rights generally or by general principles of equity.


2.6           Consents and Approvals; No Violations. Except for applicable
requirements of federal securities laws and state securities or blue-sky laws,
no filing with, and no permit, authorization, consent or approval of, any third
party, public body or authority is necessary for the consummation by LUX and CYP
of the transactions contemplated by this Agreement.  Neither the execution and
delivery of this Agreement by LUX and CYP nor the consummation by LUX or CYP of
the transactions contemplated hereby, nor compliance by them with any of the
provisions hereof, will (a) conflict with or result in any breach of any
provisions of the charter or bylaws (or operating agreement) of LUX, CYP or ARCO
SRL, (b) result in a violation or breach of, or constitute (with or without due
notice or lapse of time or both) a default (or give rise to any right of
termination, cancellation or acceleration) under, any of the terms, conditions
or provisions of any note, bond, mortgage, indenture, license, contract,
agreement or other instrument or obligation to which LUX, CYP or ARCO SRL is a
party or by which any of their respective properties or assets may be bound or
(c) violate any order, writ, injunction, decree, statute, rule or regulation
applicable to LUX, CYP or ARCO SRL, or any of its properties or assets, except
in the case of clauses (b) and (c) for violations, breaches or defaults which
are not in the aggregate material to PPRW taken as a whole.


2.7           Books and Records. The books and records of LUX and ARCO SRL that
have been delivered to PPRW and/or its due diligence agent Price Waterhouse
Coopers and all other parties employed by PPRW who made such requests prior to
the Opening Date fully and fairly reflect the transactions to which LUX and ARCO
SRL are a party or by which it or its properties are bound, and there shall be
no material difference between the unaudited combined financial statements of
LUX and/or ARCO SRL given to PPRW and the actual Luxembourg or Italian GAAP, as
applicable, results of LUX and ARCO SRL for the 15 month period ended March 31,
2009 (the “LUX Financial Statements”).
 
SHARE EXCHANGE AGREEMENT
 
Page 8

--------------------------------------------------------------------------------

 
2.8           Intellectual Property. LUX and CYP each have no knowledge of any
claim that, or inquiry as to whether, any product, activity or operation of LUX
or ARCO SRL infringes upon or involves, or has resulted in the infringement of,
any trademarks, trade-names, service marks, patents, copyrights or other
proprietary rights of any other person, corporation or other entity; and no
proceedings have been instituted, are pending or are threatened.


2.9           Litigation. Except as disclosed in Schedule 2.9, neither LUX, CYP
nor ARCO SRL is subject to any judgment or order of any court or quasi-judicial
or administrative agency of any jurisdiction, domestic or foreign, nor is there
any charge, complaint, lawsuit or governmental investigation pending against
LUX, CYP or ARCO SRL.  Neither LUX, CYP nor ARCO SRL is a plaintiff in any
action, domestic or foreign, judicial or administrative.  There are no existing
actions, suits, proceedings against or investigations of LUX, CYP or ARCO SRL
and neither LUX nor CYP know of any basis for such actions, suits, proceedings
or investigations.  There are no unsatisfied judgments, orders, decrees or
stipulations affecting LUX, CYP or ARCO SRL or to which LUX, CYP, or ARCO SRL is
a party.


2.10           Legal Compliance. To the best knowledge of LUX and CYP, after due
investigation, no claim has been filed against LUX, CYP and ARCO SRL alleging a
violation of any applicable laws and regulations of foreign, federal, state and
local governments and all agencies thereof.  LUX, CYP and ARCO SRL each hold all
of the material permits, licenses, certificates or other authorizations of
foreign, federal, state or local governmental agencies required for the conduct
of their respective businesses as presently conducted.


2.11           Contracts.  LUX, CYP and ARCO SRL have delivered to PPRW copies
of each and every material agreements of LUX and ARCO SRL made in the Ordinary
Course of Business.  All of the foregoing is referred to as the
“Contracts.”  The copies of each of the Contracts delivered are accurate and
complete.  Each Contract is in full force and effect and constitutes a legal,
valid and binding obligation of, and is legally enforceable against, the
respective parties thereto.  There is no material default with respect to any
such contract which will give rise to liability in respect thereof on the part
of LUX or ARCO SRL or the other parties thereto.  No notice of default or
similar notice has been given or received by LUX or ARCO SRL under any of such
contracts.  Except as disclosed in Schedule 2.21 and Exhibit C hereto, there is
no contingent or outstanding liability related to LUX and/or ARCO SRL arising
out of, in connection with or related to ARCO SRL failing to meet purchasing
minimums or any other obligation under the terms of any and all of its suppliers
and/or distribution agreements including, but not limited to, such agreements
with Wuxi Suntech Power Co. Ltd. and Canadian Solar, Inc.


2.12           Material Changes. Since January 1, 2009, except as disclosed in
Schedule 2.12 attached hereto: (i) there has been no event, occurrence or
development that has had or that could reasonably be expected to result in a
Material Adverse Effect, (ii) LUX and ARCO SRL each have not incurred any
liabilities (contingent or otherwise) other than trade payables and accrued
expenses incurred in the Ordinary Course of Business consistent with past
practice and disclosed in writing to PPRW prior to Opening Date, (iii) LUX and
ARCO SRL have not altered their method of accounting, (iv) LUX and ARCO SRL each
have not declared or made any dividend or distribution of cash or other property
to their respective stockholders or purchased, redeemed or made any agreements
to purchase or redeem any shares of their respective capital stock, and (v) LUX
and ARCO SRL each have not issued any equity securities to any officer, director
or Affiliate.


SHARE EXCHANGE AGREEMENT
 
Page 9

--------------------------------------------------------------------------------

 
2.13           Labor Relations.  No material labor dispute exists or, to the
knowledge of LUX or CYP, is imminent with respect to any of the employees of LUX
and ARCO SRL which could reasonably be expected to result in a Material Adverse
Effect.  None of LUX’s or ARCO SRL’s employees is a member of a union that
relates to such employee’s relationship with LUX or ARCO SRL, and neither LUX
nor ARCO SRL is a party to a collective bargaining agreement, and LUX and ARCO
SRL believe that their relationships with their employees are good.  No
executive officer of LUX or ARCO SRL, to the knowledge of LUX and CYP, is, or is
now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject LUX or ARCO SRL to any liability with respect
to any of the foregoing matters.  LUX and ARCO SRL are each in compliance with
all federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


2.14           Title to Assets.  LUX and ARCO SRL have good and marketable title
in fee simple to all real property owned by them and good and marketable title
in all personal property owned by them that is material to the business of LUX
and ARCO SRL, in each case all title is free and clear of all Liens, except for
Liens that do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by LUX and ARCO SRL and Liens for the payment of Taxes, the payment of which is
neither delinquent nor subject to penalties.  Any real property rights,
including access and/or mineral rights and related permits and facilities held
under lease by LUX and ARCO SRL are held by them under valid, subsisting and
enforceable leases with which LUX and ARCO SRL is in compliance.


2.15           Insurance.  LUX and ARCO SRL are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which LUX and ARCO SRL
are engaged.  Neither LUX nor ARCO SRL has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business without a significant increase in cost.


2.16           Transactions with Affiliates and Employees.  None of the officers
or directors of LUX or ARCO SRL and, to the knowledge of LUX and CYP, none of
the employees of LUX or ARCO SRL is presently a party to any transaction with
LUX or ARCO SRL (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of LUX and/or CYP, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of €20,000,
other than for: (i) payment of salary or consulting fees for services rendered,
(ii) reimbursement for expenses incurred on behalf of LUX or ARCO SRL and (iii)
other employee benefits.


SHARE EXCHANGE AGREEMENT
 
Page 10

--------------------------------------------------------------------------------

 
2.17           Certain Fees.  No brokerage or finder’s fees or commissions are
or will be payable by LUX or ARCO SRL to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by this Agreement.


2.18           Reserved.


2.19           Application of Takeover Protections.  LUX and ARCO SRL each have
taken all necessary actions, if any, in order to render inapplicable any control
share acquisition, business combination, poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under LUX’s
or ARCO SRL’s certificate of incorporation (or similar charter documents) or the
laws of its state of incorporation that is or could become applicable as a
result of LUX or ARCO SRL fulfilling its obligations or exercising its rights
under this Agreement.


2.20           Tax Status.  LUX and ARCO SRL have each filed all necessary Tax
Returns due before the Opening Date and have each paid or accrued all Taxes
arising from such Tax Returns, and LUX and CYP each have no knowledge of a tax
deficiency which has been asserted or threatened against LUX or ARCO SRL.


2.21           No Undisclosed Liabilities. Except as set forth on Schedule 2.21
and Exhibit C hereto, neither LUX nor ARCO SRL has liabilities, including any
Contingent Liabilities, or off-balance sheet undertakings, and in particular
none of them have granted any guarantees (in any form whatsoever, including as a
comfort letter) or security interest with regard to, or assumed any liability
for, the performance of obligations or liabilities of third parties (including
partners, shareholders, corporate officers and employees) and there has been no
guarantee or security interest extended or liability assumed by any third party
with regard to or for the performance of obligations or liabilities of LUX
and/or ARCO SRL.


2.22           Foreign Corrupt Practices.  Neither LUX or ARCO SRL, nor to the
knowledge of LUX and CYP and/or any agent or other person acting on behalf of
LUX or CYP, has LUX or ARCO SRL: (i) directly or indirectly, used any funds for
unlawful contributions, gifts, entertainment or other unlawful expenses related
to foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by LUX or ARCO SRL, (or made by any person
acting on its behalf of which LUX or ARCO SRL is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977 as amended, and any other applicable European
Union, federal or local laws under which LUX or ARCO SRL and their respective
shareholders and employees are governed.


SHARE EXCHANGE AGREEMENT
 
Page 11

--------------------------------------------------------------------------------

 
2.23           Manufacturing and Marketing or Exploitation Rights.  Neither LUX
nor ARCO SRL has granted rights to exploit, manufacture, produce, assemble,
license, market, sell or distribute its products or projects to any other Person
and neither LUX nor ARCO SRL is bound by any agreement that affects LUX or ARCO
SRL’s exclusive rights to develop, exploit, manufacture, assemble, distribute,
market or sell its respective products or projects.


2.24           Obligations of Management. Each officer and key employee of LUX
and ARCO SRL is currently devoting substantially all of his or her business time
to the conduct of business of LUX and ARCO SRL.  Neither LUX nor CYP is aware
that any officer or key employee of LUX or ARCO SRL is planning to work less
than full time at ARCO SRL, as applicable, in the future.  No officer or key
employee is currently working or, to LUX’s or CYP’s knowledge, plans to work for
a competitive enterprise, whether or not such officer or key employee is or will
be compensated by such enterprise.


2.25           Minute Books. The minute books of LUX and ARCO SRL made available
to PPRW contain a complete summary of all meetings and written consents in lieu
of meetings of directors and stockholders since the time of incorporation.


2.26           Accounts Receivable.  All accounts receivable of LUX and ARCO SRL
that are reflected on LUX’s and ARCO SRL’s balance sheets or interim balance
sheets or on the accounting records of LUX and ARCO SRL as of the Opening Date
(collectively, the “Accounts Receivable”) represent or will represent valid
obligations arising from sales actually made or services actually performed in
the Ordinary Course of Business.  Unless paid prior to the Opening Date, the
Accounts Receivable are or will be as of the Opening Date current and
collectible net of the respective reserves shown on the balance sheet or interim
balance sheet or on the accounting records of LUX and ARCO SRL as of the Opening
Date (which reserves are adequate and calculated consistent with past practice
and, in the case of the reserve as of the Opening Date, will not represent a
greater percentage of the Accounts Receivable as of the Opening Date than the
reserve reflected in the interim balance sheet represented of the Accounts
Receivable reflected therein and will not represent a material adverse change in
the composition of such Accounts Receivable in terms of aging).  Subject to such
reserves, each of the Accounts Receivable either has been or will be collected
in full without any set-off, within ninety (90) days after the day on which it
must becomes due and payable.  There is no contest, claim, or right of set-off,
other than returns in the Ordinary Course of Business, under any agreement
and/or contract with any obligor of an Accounts Receivable relating to the
amount or validity of such Accounts Receivable.  Schedule 2.26 contains a
complete and accurate list of all Accounts Receivable as of the date of the
interim balance sheet, which list sets forth the aging of such Accounts
Receivable.


2.27           Inventory. All inventory of LUX and ARCO SRL, whether or not
reflected in the balance sheet or interim balance sheet, consists of a quality
and quantity usable and salable in the Ordinary Course of Business, except for
obsolete items and items of below standard quality, all of which have been
written off or written down to net realizable value in the balance sheet or
interim balance sheet or on the accounting records of LUX and ARCO SRL as of the
Opening  Date, as the case may be.  All inventories not written off have been
priced at the lower of cost or market on the last in, first out basis.  The
quantities of each item of inventory (whether raw materials, work-in-process, or
finished goods) are not excessive, but are reasonable in the present
circumstances of LUX and ARCO SRL.


SHARE EXCHANGE AGREEMENT
 
Page 12

--------------------------------------------------------------------------------

 
2.28  
Returns.  Neither LUX nor ARCO SRL has had any of its products returned by a
purchaser thereof, other than minor, nonrecurring problems covered by the
manufacturer’s warranty.



2.29  
Product and Service Warranty.



2.29.1                      Except as disclosed in Schedule 2.29, the due
diligence documents received by PPRW from LUX, ARCO SRL and CYP have identified
and disclosed any warranty claim asserted during the three year period prior to
the date hereof from which LUX and/or ARCO SRL has incurred costs in excess of
ten thousand euros (€10,000).


2.29.2  
Except as disclosed in Schedule 2.29 and ignoring any matter with a value less
than ten thousand euros (€10,000), (i) there is no notice, demand, claim,
action, suit, inquiry, hearing, proceeding, notice of violation or investigation
of a civil, criminal or administrative nature before any court or governmental
or other regulatory or administrative agency, commission or authority against or
involving any product, substance or material (collectively, a “Product”), or
class of claims or lawsuits involving the same or similar LUX or ARCO SRL
Product manufactured, produced, distributed or sold by or on behalf of LUX or
ARCO SRL which is pending or, to the knowledge of LUX and CYP, threatened,
resulting from an alleged defect in design, manufacture, materials or
workmanship of any LUX or ARCO SRL Product manufactured, produced, distributed
or sold by or on behalf of LUX or ARCO SRL, or any alleged failure to warn, or
from any breach of implied warranties or representations, (ii) to the knowledge
of LUX or CYP, there has not been any Occurrence (as defined below), and
(iii) there is not, nor is there under consideration or investigation by LUX or
ARCO SRL, any Product recall, rework, retrofit or post-sale warning
(collectively “Recalls”) conducted by or on behalf of LUX or ARCO SRL concerning
any LUX or ARCO SRL Products manufactured, produced, distributed or sold by or
on behalf of LUX or ARCO SRL or, to the knowledge of LUX or CYP, any product
recall conducted by or on behalf of any entity as a result of any alleged defect
in any LUX or ARCO SRL Product supplied by LUX or ARCO SRL.



2.29.3  
For purposes of this Section 2.29, the term “Occurrence” shall mean any
accident, happening or event which is caused or allegedly caused by any alleged
hazard or alleged defect in manufacture, design, materials or workmanship,
including, without limitation, any alleged failure to warn or breach of express
or implied warranties or representations, with respect to, or any such accident,
happening or event otherwise involving a LUX or ARCO SRL (including any parts or
components) manufactured, produced, distributed or sold by or on behalf of LUX
or ARCO SRL.



SHARE EXCHANGE AGREEMENT
 
Page 13

--------------------------------------------------------------------------------

 
2.29  
Employee Benefits.  Neither LUX nor ARCO SRL has (nor for the two years
preceding the date hereof has had) any plans which are subject to
ERISA.  “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended or any successor law and the regulations and rules issued pursuant to
that act or any successor law, or any Italian or Luxembourg law, if any, that is
substantially similar to Employee Retirement Income Security Act of 1974, as
amended.



2.29.4  
Disclosure. The representations and warranties and statements of fact made by
LUX and CYP in this Agreement are, as applicable, accurate, correct and complete
and do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements and information
contained herein not false or misleading.

 
ARTICLE 3


REPRESENTATIONS AND WARRANTIES OF CYP


Except as otherwise disclosed herein or in a disclosure schedule attached
hereto, CYP hereby represents and warrants to PPRW that as of the Opening Date
(unless otherwise indicated), as follows:


3.1           Ownership of the LUX Equity Interests.  CYP owns, beneficially and
of record, good and marketable title to the LUX Equity Interests, free and clear
of all security interests, liens, adverse claims, encumbrances, equities,
proxies, options or voting agreements.  CYP represents that it has no right or
claims whatsoever to any equity interests of LUX, other than the LUX Equity
Interests and does not have any options, warrants or any other instruments
entitling it to exercise or purchase or convert into additional equity interests
of LUX.  As of the Opening Date, CYP has and, upon transfer of the LUX Equity
Interests to PPRW in accordance with the terms of this Agreement and the Escrow
Agreement, CYP will convey to PPRW good and marketable title to the LUX Equity
Interests, free and clear of any security interests, liens, adverse claims,
encumbrances, equities, proxies, options, shareholders’ agreements or
restrictions.


3.2           Authority Relative to this Agreement.  This Agreement has been
duly and validly executed and delivered by CYP and constitutes a valid and
binding agreement of such person, enforceable against such person in accordance
with its terms, except as such enforcement may be limited by bankruptcy,
insolvency or other similar laws affecting the enforcement of creditors’ rights
generally or by general principles of equity.


3.3           Restricted and Escrowed Securities.  CYP acknowledges that the
PPRW Shares will not be registered pursuant to the Securities Act or any
applicable state securities laws, that the PPRW Shares will be characterized as
“restricted securities” under federal securities laws, and that under such laws
and applicable regulations the PPRW Shares cannot be sold or otherwise disposed
of without registration under the Securities Act or an exemption there from. In
this regard, CYP is familiar with Rule 144 promulgated under the Securities Act,
as currently in effect, and understands the resale limitations imposed thereby
and by the Securities Act.  Further, CYP acknowledges and agrees that:


SHARE EXCHANGE AGREEMENT
 
Page 14

--------------------------------------------------------------------------------

 
3.3.1                      CYP is acquiring the PPRW Shares for investment, for
CYP’s own account and not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and CYP has no present intention of
selling, granting any participation in, or otherwise distributing the same.  CYP
further represents that it does not have any Contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participation to such
person or to any third person, with respect to any of the PPRW Shares.
 
3.3.2                      CYP understands that the PPRW Shares are not
registered under the Securities Act on the ground that the sale and the issuance
of securities hereunder is exempt from registration under the Securities Act
pursuant to Section 4(2) thereof, and that PPRW’s reliance on such exemption is
predicated on CYP’s and LUX’s representations set forth herein.


3.4.           Acknowledgement Regarding Release of PPRW Shares to CYP. CYP
acknowledges and agrees that the PPRW Shares subject to this Agreement will be
held in the Escrow and shall only be released to CYP according the terms set
forth in this Agreement including terms in Exhibit A hereto and in the Escrow
Agreement.


3.5           Status of Stockholder.  CYP hereby makes the representations and
warranties in either paragraph 3.5.1 or 3.5.2 of this Section 3.5, and other
sections as indicated on the signature page of such shareholder forming a part
of this Agreement:


3.5.1                      Accredited Investor Under Regulation D. CYP is an
“Accredited Investor” as that term is defined in Rule 501 of Regulation D
promulgated under the Securities Act, an excerpt of which is included in the
attached Annex I, and  CYP is not acquiring its portion of the PPRW Shares as a
result of any advertisement, article, notice or other communication regarding
the PPRW Shares published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.


3.5.2                      Non-U.S. Person under Regulation S.
 
(a)           CYP is not a “U.S. person” or persons as defined by Rule 902 of
Regulation S promulgated under the Securities Act of 1933 (the “Securities
Act”), was not organized under the laws of any U.S. jurisdiction, and was not
formed for the purpose of investing in securities not registered under the
Securities Act;


(b)           at the time of Opening Date, CYP was located outside the United
States;


(c)           no offer of the PPRW Shares was made to CYP within the United
States;


(d)           CYP is either (a) acquiring the PPRW Shares for its own account
for investment purposes and not with a view towards distribution, or (b) acting
as agent for a principal that has signed this Agreement or has delivered
representations and warranties substantially similar to this Section 3.5.2;


SHARE EXCHANGE AGREEMENT
 
Page 15

--------------------------------------------------------------------------------

 
(e)           all subsequent offers and sales of the PPRW Shares by CYP will be
made outside the United States in compliance with Rule 903 of Rule 904 of
Regulation S, pursuant to registration of the PPRW Shares under the Securities
Act, or pursuant to an exemption from such registration; CYP understands the
conditions of the exemption from registration afforded by section 4(l) of the
Securities Act and acknowledges that there can be no assurance that it will be
able to rely on such exemption.


(f)           CYP will not resell the PPRW Shares to U.S. Persons or within the
United States until after the holding period that is required prior to resale of
such restricted securities under Rule 144 promulgated under the Securities Act
and Regulation S (the “Restricted Period”);


(g)            CYP shall not and hereby agrees not to enter into any short sales
with respect to the common stock of PPRW at any time after the execution of this
Agreement by CYP prior to the expiration of the Restricted Period;


(h)           in the event of resale of the PPRW Shares to non-U.S. Persons
outside of the U.S. during the Restricted Period, CYP shall provide a written
confirmation or other written notice to any distributor, dealer, or person
receiving a selling concession, fee, or other remuneration in respect of the
PPRW Shares stating that such purchaser is subject to the same restrictions on
offers and sales that apply to the undersigned, and shall require that any such
purchase shall provide such written confirmation or other notice upon resale
during the Restricted Period;
 
(i)           CYP has not engaged, nor is it aware that any party has engaged,
and it will not engage or cause any third party to engage in any “directed
selling” efforts (as such term is defined in Regulation S) in the United States
with respect to the PPRW Shares;


(j)           CYP is not a “distributor” as such term is defined in Regulation
S, and it is not a “dealer” as such term is defined in the Securities Act;


(k)           CYP has not taken any action that would cause any of the parties
to this Agreement to be subject to any claim for commission or other
remuneration by any broker, finder, or other person; and


(l)           CYP hereby represents that it has satisfied and fully observed of
the laws of the jurisdiction in which it is located or domiciled, in connection
with the acquisition of the PPRW Shares or this Agreement, including: (i) the
legal requirements of the CYP’s local jurisdiction related to the purchase and
acquisition of the PPRW Shares, (ii) any foreign exchange restrictions
applicable to such purchase and acquisition, (iii) any governmental or other
consents that may need to be obtained, and (iv) the income tax and other tax
consequences, if any, which may be relevant to the purchase, holding,
redemption, sale, or transfer of the PPRW Shares; and further, CYP agrees to
continue to comply with such laws as long as it shall hold the PPRW Shares.


SHARE EXCHANGE AGREEMENT
 
Page 16

--------------------------------------------------------------------------------

 
3.6           Notice Regarding Representations and Warranties.  CYP understands
that the PPRW Shares are being offered and sold to it in reliance on specific
provisions of federal and state securities laws and that the parties to this
Agreement are relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understanding of CYP set forth
herein in order to determine the applicability of such provisions.  Accordingly,
CYP agrees to notify PPRW of any events which would cause the representations
and warranties of CYP to be untrue or breached at any time after the execution
of this Agreement by CYP and prior to the expiration of the Restricted Period.


3.7           Investment Risk.  CYP is able to bear the economic risk of
acquiring the PPRW Shares pursuant to the terms of this Agreement, including a
complete loss of CYP’s investment in the PPRW Shares.


3.8           Restrictive Legends.  CYP acknowledges that the certificate(s)
representing CYP’s portion of the PPRW Shares shall each conspicuously set forth
on the face or back thereof a legend in substantially the following form,
corresponding to the stockholder’s status as set forth in Section 3.5 and the
signature pages hereto:


REGULATION D LEGEND:


“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID
ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”
 
REGULATION S LEGEND:


“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
PROMULGATED UNDER THE SECURITIES ACT, PURSUANT TO REGISTRATION UNDER THE
SECURITIES ACT, OR PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM REGISTRATION;
HEDGING TRANSACTIONS INVOLVING THE SHARES REPRESENTED HEREBY MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.


SHARE EXCHANGE AGREEMENT LEGEND:


“THESE SECURITIES ARE SUBJECT TO THE TRANSFERABILITY RESTRICTIONS SET FORTH IN
THE SHARE EXCHANGE AGREEMENT BY AND AMONG THE COMPANY, RUPINVEST SARL, AND
ESDRAS LTD. DATED ON OR ABOUT MAY 14, 2009.”


SHARE EXCHANGE AGREEMENT
 
Page 17

--------------------------------------------------------------------------------

 


3.9           Disclosure.  The representations and warranties and statements of
fact made by CYP in this Agreement are, as applicable, accurate, correct and
complete and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements and
information contained herein not false or misleading.
 
ARTICLE 4


REPRESENTATIONS AND WARRANTIES OF PPRW


Except as otherwise disclosed herein or in a disclosure schedule attached
hereto, PPRW hereby represents and warrants to LUX and CYP that as of the
Opening Date (unless otherwise indicated), as follows:


4.1           Organization and Qualification.  PPRW and the subsidiaries of PPRW
(the “PPRW Subsidiaries”) are each entities duly incorporated or otherwise
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted.


4.2           Capitalization; Outstanding Common Stock of PPRW.  PPRW shall have
at least five hundred million shares (500,000,000) of its common stock
authorized and shall have no more than twenty seven million (27,000,000) shares
of its common stock issued as of the date of this agreement.  All issued and
outstanding shares of PPRW’s common stock are duly authorized, validly issued,
fully paid, non-assessable and free of preemptive rights. There are no voting
trusts or any other agreements or understandings with respect to the voting of
PPRW’s common stock.


4.3           Authorization; Enforcement.  PPRW has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder.  The execution and delivery of this Agreement by PPRW and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of PPRW and no further action is
required by PPRW, the Board of Directors or PPRW’s stockholders in connection
therewith.


4.4           Legal Compliance. No claim has been filed against PPRW alleging a
violation of any applicable laws and regulations of foreign, federal, state and
local governments and all agencies thereof.  PPRW holds all of the material
permits, licenses, certificates or other authorizations, federal, state or local
governmental agencies required for the conduct of its businesses as presently
conducted.


4.5           No Conflicts.  The execution, delivery and performance by PPRW of
this Agreement and the consummation by PPRW of the other transactions to which
it is a party and as contemplated hereby do not and will not conflict with or
violate any provision of PPRW’s or any PPRW Subsidiary’s certificate or articles
of incorporation, bylaws or other organizational or charter documents.


4.6           Filings, Consents and Approvals.  PPRW is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person (other than its senior lender) in
connection with the execution, delivery and performance by PPRW of this
Agreement, other than such filings as are required to be made under applicable
federal and state securities laws.


SHARE EXCHANGE AGREEMENT
 
Page 18

--------------------------------------------------------------------------------

 
4.7           Issuance of the PPRW Shares.  The PPRW Shares are duly authorized
and, when issued and paid for in accordance with this Agreement, will be duly
and validly issued, fully paid and not assessable, free and clear of all Liens
imposed by PPRW other than restrictions on transfer provided for in this
Agreement or SEC rules and regulations.


4.8           SEC Reports; Financial Statements.  PPRW has filed, is in the
process of filing, or will file all reports, schedules, forms, statements and
other documents required to be filed by PPRW under the Securities Act and the
Exchange Act.


4.9           Material Changes. In the past fifteen (15) days, except as
specifically disclosed in a subsequent SEC Report or PPRW financial statement or
as a result of a restatement or adjustment related to any Commission or
auditor’s review of PPRW: (i) there has been no event, occurrence or development
that has had or that could reasonably be expected to result in a Material
Adverse Effect, (ii) PPRW has not incurred any liabilities (contingent or
otherwise) other than (A) liabilities and accrued expenses incurred in the
Ordinary Course of Business consistent with past practice and (B) liabilities
not required to be reflected in PPRW’s financial statements pursuant to GAAP or
disclosed in filings made with the Commission, (iii) PPRW has not altered its
method of accounting, (iv) PPRW has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) PPRW has not issued any equity securities to any officer, director
or Affiliate.  No event, liability or development has occurred or exists with
respect to PPRW or the PPRW Subsidiaries or their respective business,
properties, operations or financial condition, that would be required to be
disclosed by PPRW under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least one (1) Trading Day prior to the date that this representation is made
except for any Commission comments related to PPRW’s pending Registration
Statement on Form S-1 that may require certain accounting treatment or changes
according to GAAP rules or Commission guidelines.


4.10           Regulatory Permits.  PPRW and the PPRW Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses, except where the failure to possess such permits could
not reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither PPRW nor any PPRW Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.


4.11           Litigation. Except as disclosed in Schedule 4.11, PPRW and the
PPRW Subsidiaries are not subject to any judgment or order of any court or
quasi-judicial or administrative agency of any jurisdiction, domestic or
foreign, nor is there any charge, complaint, lawsuit or governmental
investigation pending against PPRW.  PPRW is not a plaintiff in any action,
domestic or foreign, judicial or administrative.  To the knowledge of PPRW,
there are no existing actions, suits, proceedings against or investigations of
PPRW and the PPRW Subsidiaries and, to PPRW’s knowledge, there is no basis for
such actions, suits, proceedings or investigations.  There are no unsatisfied
judgments, orders, decrees or stipulations affecting PPRW or PPRW Subsidiaries
or to which PPRW or any of the PPRW Subsidiaries is a party.


SHARE EXCHANGE AGREEMENT
 
Page 19

--------------------------------------------------------------------------------

 
4.12           Patents and Trademarks.  PPRW and the PPRW Subsidiaries have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights as described
in the SEC Reports as necessary or material for use in connection with their
business and which the failure to so have could have a Material Adverse Effect
(collectively, the “Intellectual Property Rights”).  Neither PPRW nor any PPRW
Subsidiary has received a notice (written or otherwise) that any of the
Intellectual Property Rights used by PPRW or any PPRW Subsidiary violates or
infringes upon the rights of any Person. To the knowledge of PPRW, all such
Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights.  PPRW
and the PPRW Subsidiaries have taken reasonable security measures to protect the
secrecy, confidentiality and value of all of their intellectual properties,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.


4.13           Transactions with Affiliates and Employees.  Except as set forth
in the SEC Reports, none of the officers or directors of PPRW and, to the
knowledge of PPRW, none of the employees of PPRW is presently a party to any
transaction with PPRW or any PPRW Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of PPRW,
any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of €120,000, other than for: (i) payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of PPRW or any PPRW Subsidiary and (iii) other employee benefits.


4.14           Sarbanes-Oxley; Internal Accounting Controls.  PPRW is in
material compliance with all provisions of the Sarbanes-Oxley Act of 2002 or is
acting to become in compliance with all such provisions which are applicable to
it as of the Opening Date.  PPRW and the PPRW Subsidiaries maintain a system or
are establishing a series of internal accounting controls sufficient to provide
reasonable assurance that: (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  PPRW has established or is establishing disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for PPRW
and it designed or is designing such disclosure controls and procedures to
ensure that information required to be disclosed by PPRW in the reports it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the Commission’s rules and forms
or has such process underway or will put in place such process as
required.  PPRW’s certifying officers have evaluated the effectiveness of PPRW’s
disclosure controls and procedures as of the end of the period covered by PPRW’s
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”).  PPRW presented in its most recently filed periodic report
under the Exchange Act the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there are
ongoing changes in PPRW’s internal control over financial reporting (as such
term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, PPRW’s internal control over financial
reporting.


SHARE EXCHANGE AGREEMENT
 
Page 20

--------------------------------------------------------------------------------

 
4.15           Issuance of PPRW Shares. Assuming the accuracy of CYP’s
representations and warranties set forth in Article 3 herein, no registration
under the Securities Act is required for the offer and issuance of the PPRW
Shares by PPRW to CYP as contemplated hereby.  The issuance of the PPRW Shares
hereunder does not contravene the rules and regulations of the applicable
Trading Market.


4.16           Investment Company. PPRW is not an Affiliate of, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.


4.17           Listing and Maintenance Requirements.  PPRW’s common stock is
registered pursuant to Section 15(d) of the Exchange Act, and PPRW has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of PPRW’s common stock under the Exchange Act nor
has PPRW received any notification that the Commission is contemplating
terminating such registration.  PPRW has not, in the twelve (12) months
preceding the date hereof, received notice from any Trading Market on which
PPRW’s common stock is or has been listed or quoted to the effect that PPRW is
not in compliance with the listing or maintenance requirements of such Trading
Market.  PPRW is in compliance with all such listing and maintenance
requirements.


4.18           Tax Status.  Except for matters that would not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, PPRW and each PPRW Subsidiary has filed all necessary Tax Returns and
has paid or accrued all Taxes shown as due thereon, and PPRW has no knowledge of
a tax deficiency which has been asserted or threatened against PPRW or any PPRW
Subsidiary.


4.19           Foreign Corrupt Practices.  PPRW has not and, to the best
knowledge of PPRW, no agent or other person acting on behalf of PPRW has: (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by PPRW (or made by any person acting on its behalf of which
PPRW is aware) which is in violation of law, or (iv) violated in any material
respect any provision of the Foreign Corrupt Practices Act of 1977, as amended.


4.20           Accountants.  PPRW’s accounting firm: (i) is a registered public
accounting firm as required by the Exchange Act, and (ii) expressed its opinion
with respect to the financial statements included in PPRW’s Annual Report on
Form 10-K for the year ended December 31, 2008.


SHARE EXCHANGE AGREEMENT
 
Page 21

--------------------------------------------------------------------------------

 
4.21           No Undisclosed Liabilities.  Except as set forth in Schedule 4.21
hereto or in PPRW’s financial statements or as a result of a restatement or
adjustment related to any Commission or auditor’s review of PPRW, at the Opening
Date, PPRW and PPRW Subsidiaries shall have no liabilities, debts or payables
(absolute, accrued, contingent or otherwise) of a nature required to be
disclosed on a balance sheet or in the related notes to the consolidated
financial statements prepared in accordance with GAAP which are, individually or
in the aggregate, material to the business, results of operations or financial
condition of PPRW.


4.22           Disclosure.  The representations and warranties and statements of
fact made by PPRW in this Agreement are, as applicable, accurate, correct and
complete and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements and
information contained herein not false or misleading.


ARTICLE 5


INDEMNIFICATION; SURVIVAL OF REPRESENTATIONS AND WARRANTIES


5.1           Mutual Indemnification.


5.1.1                      Subject to the provisions of this Article 5, CYP
agrees to indemnify fully in respect of, hold harmless and defend PPRW and each
of the officers, agents and directors of PPRW against any damages, liabilities,
costs, claims, proceedings, investigations, penalties, judgments, deficiencies,
including taxes, expenses (including, but not limited to, any and all interest,
penalties and expenses whatsoever reasonably incurred in investigating,
preparing or defending against any litigation, commenced or threatened, or any
claim whatsoever) and losses (each, a “Claim”) to which it or they may become
subject arising out of or based on either (i) any breach of or inaccuracy in any
of the representations and warranties or covenants or conditions made by LUX and
CYP herein in this Agreement; or (ii) any and all liabilities arising out of or
in connection with: (A) any of the assets of LUX or ARCO SRL prior to the
Opening Date; or (B) the operations of LUX or ARCO SRL prior to the Opening
Date.  If PPRW shall become reasonably aware of any legal or financial Claim
asserted in a court of law or arbitration against ARCO SRL and/or LUX
(“Claim”)  covered by this Section 5.1, and while such Claim is unresolved, PPRW
shall have the right to issue stop transfer instructions to the Escrow Agent
and/or PPRW’s transfer agent with respect to PPRW Shares or the shares of PPRW
common stock held by CYP until such time as the claim is settled or resolved or
adjudicated in a court of law or arbitration.  After settlement, adjudication or
arbitration or in the event PPRW is required to pay compensation by any court or
authority  PPRW shall be entitled to and may, at its sole discretion, recover
any and all payments (each a “PPRW Claim Payment”) that it is required to make
that are based on, in connection with, arise out of, or are related to any Claim
covered by this Section 5.1 by satisfying such PPRW Claim Payment from PPRW
Shares to which CYP becomes entitled under the terms of this Agreement.  Each
time PPRW makes a PPRW Claim Payment, PPRW shall become entitled to recover the
total number of PPRW common stock shares with a total dollar value equal to the
PPRW Claim Payment (hereinafter the “PPRW Recovery Payment Shares”).  The price
per PPRW common stock share that shall be used to calculate the total number of
PPRW Recovery Payment Shares to be paid to PPRW under this Section 5.1.1 shall
be the lower of: (a) the market price per share of PPRW’s common stock on the
Opening Date; or (b) the market price per share of PPRW’s common stock on the
date of PPRW’s payment of a PPRW Claim Payment.  Prior to making any Share
Payments to CYP in accordance with the terms of this Agreement and the Escrow
Agreement, PPRW shall be entitled to calculate the number of PPRW Recovery
Payment Shares due and owing to PPRW as of the date of each Share Payment
(“Share Payment Date”), and, at its sole discretion, PPRW shall be entitled to
instruct the Escrow Agent to reduce the number of shares to be transferred to
CYP in an amount equal to all of the PPRW Recovery Payment Shares due and owing
to PPRW as of the Share Payment Date, and instead, such PPRW Recovery Payment
Shares shall be delivered by the Escrow Agent on the Share Payment Date to PPRW
in satisfaction of all of the PPRW Claim Payments that PPRW had made as of the
Share Payment Date.


SHARE EXCHANGE AGREEMENT
 
Page 22

--------------------------------------------------------------------------------

 
5.1.2                      Subject to the provisions of this Article 5, PPRW
agrees to indemnify fully in respect of, hold harmless and defend CYP and each
of the officers, agents and directors of CYP against any damages, liabilities,
costs, claims, proceedings, investigations, penalties, judgments, deficiencies,
including taxes, expenses (including, but not limited to, any and all interest,
penalties and expenses whatsoever reasonably incurred in investigating,
preparing or defending against any litigation, commenced or threatened, or any
claim whatsoever) and losses brought as  any legal or financial Claim asserted
in n court of law or arbitration (each, a “CYP Claim”) to which it or they may
become subject arising out of or based on either (i) any breach of or inaccuracy
in any of the representations and warranties or covenants or conditions made by
PPRW herein in this Agreement, except for the effects resulting from any
adjustments, restatements or changes required of PPRW by the Commission,
auditors or the U.S. Internal Revenue Service (“IRS”); or (ii) any and all
liabilities arising out of or in connection with: (A) any of the assets of PPRW
prior to the Opening Date; or (B) the operations of PPRW prior to the Opening
Date except for the effects resulting from any adjustments, restatements or
changes required of PPRW by the Commission, auditors or the IRS.


5.2           Survival of Representations and Warranties.  Notwithstanding any
provision in this Agreement to the contrary, the representations and warranties
given or made by LUX, CYP and PPRW under this Agreement shall survive the date
hereof for a period of thirty six (36) months from and after the Opening Date
(the last day of such period is herein referred to as the “Expiration Date”),
except that any written claim for breach thereof made and delivered prior to the
Expiration Date to the party against whom such indemnification is sought shall
survive thereafter and, as to any such claim, such applicable expiration will
not effect the rights to indemnification of the party making such claim;
provided, however, that any representations and warranties that were
fraudulently made shall not expire on the Expiration Date and shall survive
indefinitely, and claims with respect to fraud by LUX, CYP and PPRW may be made
at any time.


5.3           Method of Asserting Claims, Etc.  All Claims for indemnification
by any indemnified party (“Indemnified Party”) against an indemnifying party
(“Indemnifying Party”) as described under Sections 5.1.1 and 5.1.2 shall be
asserted as follows:


SHARE EXCHANGE AGREEMENT
 
Page 23

--------------------------------------------------------------------------------

 
(a)           In the event that any Claim or demand for which an Indemnifying
Party would be liable to an Indemnified Party hereunder is asserted against or
sought to be collected from such Indemnified Party by a third party, said
Indemnified Party shall with reasonable promptness notify the Indemnifying Party
of such claim or demand, specifying the nature of and specific basis for such
claim or demand and the amount or the estimated amount thereof to the extent
then feasible (which estimate shall not be conclusive of the final amount of
such Claim or demand) (the “Claim Notice”).  The Indemnified Party’s failure to
so notify the Indemnifying Party in accordance with the provisions of this
Agreement shall not relieve the Indemnifying Party of liability hereunder unless
such failure materially prejudices the Indemnifying Party’s ability to defend
against the claim or demand.  The Indemnifying Party shall have thirty (30) days
from the giving of the Claim Notice (the “Notice Period”) to notify the
Indemnified Party:  (i) whether or not the Indemnifying Party disputes the
liability of the Indemnifying Party to the Indemnified Party hereunder with
respect to such Claim or demand, and (ii) whether or not the Indemnifying Party
desires, at the sole cost and expense of the Indemnifying Party, to defend the
Indemnified Party against such Claims or demand; provided, however, that any
Indemnified Party is hereby authorized prior to and during the Notice Period to
file any motion, answer or other pleading which he shall deem necessary or
appropriate to protect his interests or those of the Indemnifying Party and not
prejudicial to the Indemnifying Party.  In the event that the Indemnifying Party
notifies the Indemnified Party within the Notice Period that he does not dispute
liability for indemnification under this Article 5 and that he desires to defend
the Indemnified Party against such claim or demand and except as hereinafter
provided, the Indemnifying Party shall have the right to defend by all
appropriate proceedings, which proceedings shall be promptly settled or
prosecuted by him to a final conclusion.  The Indemnified Party shall have the
right to employ separate counsel in any such action and participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Party except to the extent that the employment
thereof has been specifically authorized by the Indemnifying Party in writing,
the Indemnifying Party has failed after a reasonable period of time to assume
such defense and to employ counsel or in such action there is, in the reasonable
opinion of such separate counsel, a material conflict on any material issue
between the position of the Indemnifying Party and the position of such
Indemnified Party (a “Material Conflict”).  If requested by the Indemnifying
Party and there is no Material Conflict, the Indemnified Party agrees to
cooperate with the Indemnifying Party and his counsel in contesting any Claim or
demand which the Indemnifying Party elects to contest or, if appropriate and
related to the Claim in question, in making any Counterclaim against the person
asserting the third party Claim or demand, or any cross-complaint against any
person.  No Claim for which indemnity is sought hereunder and for which the
Indemnifying Party has acknowledged liability for indemnification under this
Article 5 may be settled without the consent of the Indemnifying Party, which
consent shall not be unreasonably withheld or delayed.


(b)           In the event any Indemnified Party should have a Claim against any
Indemnifying Party hereunder which does not involve a Claim or demand being
asserted against or sought to be collected from him by a third party, the
Indemnified Party shall give a Claim Notice with respect to such Claim to the
Indemnifying Party.  If, after receipt of a Claim Notice, the Indemnifying Party
does not notify the Indemnified Party within the Notice Period that he disputes
such Claim, then the Indemnifying Party shall be deemed to have admitted
liability for such Claim in the amount set forth in the Claim Notice.
 
SHARE EXCHANGE AGREEMENT
 
Page 24

--------------------------------------------------------------------------------

 
ARTICLE 6


COVENANTS OF THE PARTIES


6.1           Corporate Examinations and Investigations. Prior to the Opening
Date, each party shall be entitled, through its employees and representatives,
to make such investigations and examinations of the books, records and financial
condition of LUX ARCO SRL and PPRW as each party may request.  In order that
each party may have the full opportunity to do so, LUX, CYP and PPRW shall
furnish each party and its representatives during such period with all such
information concerning the affairs of LUX, ARCO SRL or PPRW as each party or its
representatives may reasonably request and cause LUX, ARCO SRL or PPRW and their
respective officers, employees, consultants, agents, accountants and attorneys
to cooperate fully with each party’s representatives in connection with such
review and examination and to make full disclosure of all information and
documents requested by each party and/or its representatives. Any such
investigations and examinations shall be conducted at reasonable times and under
reasonable circumstances, it being agreed that any examination of original
documents will be at each party’s premises, with copies thereof to be provided
to each party and/or its representatives upon request.


6.2           Cooperation; Consents.  Prior to the Opening Date, each party
shall cooperate with the other parties to the end that the parties shall (i) in
a timely manner make all necessary filings with, and conduct negotiations with,
all authorities and other persons the consent or approval of which, or the
license or permit from which is required for the consummation of the Acquisition
and (ii) provide to each other party such information as the other party may
reasonably request in order to enable it to prepare such filings and to conduct
such negotiations.


6.3           Conduct of Business. Subject to the provisions hereof, from the
date hereof through the Opening Date, each party hereto shall conduct its
business in the ordinary course and in such a manner so that the representations
and warranties contained herein shall continue to be true and correct in all
material respects as of the Opening Date as if made at and as of the Opening
Date.
 
6.4           Litigation.  From the date hereof through the Opening Date, each
party hereto shall promptly notify the representative of the other parties of
any lawsuits, claims, proceedings or investigations which after the date hereof
are threatened or commenced against such party or any of its affiliates or any
officer, director, employee, consultant, agent or shareholder thereof, in their
capacities as such, which, if decided adversely, could reasonably be expected to
have a Material Adverse Effect on such party or any of its subsidiaries.


6.5           Notice of Default.  From the date hereof through the Opening Date,
each party hereto shall give to the representative of the other parties prompt
written notice of the occurrence or existence of any event, condition or
circumstance occurring which would constitute a violation or breach of this
Agreement by such party or which would render inaccurate in any material respect
any of such party’s representations or warranties herein.


6.6           Confidentiality; Access to Information.
 
(a)           Confidentiality. Upon the Opening Date, any confidentiality
agreement or letter of intent previously executed by the parties shall be
superseded in its entirety by the provisions of this Agreement. Each party
agrees to maintain in confidence any non-public information received from the
other party, and to use such non-public information only for purposes of
consummating the transactions contemplated by this Agreement. Such
confidentiality obligations will not apply to (i) information which was known to
the one party or their respective agents prior to receipt from the other party;
(ii) information which is or becomes generally known; (iii) information acquired
by a party or their respective agents from a third party who was not bound to an
obligation of confidentiality; and (iv) disclosure required by law. In the event
this Agreement is terminated as provided in Article 8 hereof, each party will
return or cause to be returned to the other all documents and other material
obtained from the other in connection with the Transaction contemplated hereby.


SHARE EXCHANGE AGREEMENT
 
Page 25

--------------------------------------------------------------------------------

 
(b)           Access to Information.


(i)           LUX and CYP will afford PPRW and its financial advisors,
accountants, counsel and other representatives reasonable access during normal
business hours, upon reasonable notice, to the properties, books, records and
personnel of LUX and ARCO SRL  during the period prior to the Opening Date to
obtain all information concerning the business, including the status of product
development efforts, properties, results of operations and personnel of LUX and
ARCO SRL, as PPRW may reasonably request.  No information or knowledge obtained
by PPRW in any investigation pursuant to this Section 6.6 will affect or be
deemed to modify any representation or warranty contained herein or the
conditions to the obligations of the parties to consummate the Transaction.
 
(ii)           PPRW will afford LUX and CYP and its financial advisors,
underwriters, accountants, counsel and other representatives reasonable access
during normal business hours, upon reasonable notice, to the properties, books,
records and personnel of PPRW during the period prior to the Opening Date to
obtain all information concerning the business, including the status of product
development efforts, properties, results of operations and personnel of PPRW, as
LUX and CYP may reasonably request.  No information or knowledge obtained by LUX
and CYP in any investigation pursuant to this Section 6.6 will affect or be
deemed to modify any representation or warranty contained herein or the
conditions to the obligations of the parties to consummate the Transaction.


6.7           Public Disclosure. Except to the extent previously disclosed or to
the extent the parties believe that they are required by applicable law or
regulation to make disclosure, prior to Opening Date, no party shall issue any
statement or communication to the public regarding the transaction contemplated
herein without the consent of the other party, which consent shall not be
unreasonably withheld.  To the extent a party hereto believes it is required by
law or regulation to make disclosure regarding the Transaction, it shall, if
possible, immediately notify the other party prior to such
disclosure.  Notwithstanding the foregoing, the parties hereto agree that LUX
and CYP will cooperate with PPRW in PPRW’s preparation and filing of a Current
Report on Form 8-K pursuant to the Exchange Act to report the execution of this
Agreement and Opening Date of the transactions contemplated thereby.


6.8           Assistance with Post-Opening Date SEC Reports and Inquiries. Upon
the reasonable request of PPRW, after the Opening Date, LUX and CYP shall use
its reasonable efforts to provide such information available to it, including
information, filings, reports, financial statements or other materials of LUX
and ARCO SRL occurring, reported or filed prior to the Opening Date, as may be
necessary or required by PPRW for the preparation of the post-Opening Date
reports that PPRW is required to file with the SEC to remain in compliance and
current with its reporting requirements under the Securities Act, or filings
required to address and resolve matters as may relate to the period prior to the
Opening Date and any SEC comments relating thereto or any SEC inquiry thereof.


SHARE EXCHANGE AGREEMENT
 
Page 26

--------------------------------------------------------------------------------

 
6.9  
Post-Opening Date Increase in Capitalization. The parties hereby further agree
that:



6.9.1  
Prior to the Opening Date  ARCO SRL will declare and distribute a shareholder
dividend for the benefit of LUX in an amount equal to the Net Current Assets,
(which shall not exceed €200,000).  Such dividend shall be paid by ARCO SRL to
LUX and then conveyed from LUX to CYP prior to the Opening Date.



6.9.2  
Within twenty (20) calendar days after the Opening Date, LUX will convert ARCO
SRL from an Italian Srl (LTD) structured company to an Italian Spa (PLC)
structured company named Premier Power Italy S.p.A. (“PPRW ITALY”) in accordance
with the laws governing such companies in Italy (the “Restructuring”).



6.9.3  
Upon  completion of the Restructuring, the Social Capital of PPRW ITALY will be
increased by an initial amount of one million two hundred fifty thousand euros
(€1,250,000) (the “Initial PPRW ITALY Capitalization Increase”).



6.9.4  
An additional capital increase will be determined within one hundred twenty
(120) calendar days of the execution of this Agreement, with the total
capitalization (hereinafter the “Total PPRW ITALY Capitalization Increase”) not
to exceed five million euros (€5,000,000).



6.9.5  
The Initial PPRW ITALY Capitalization Increase and the Total PPRW ITALY
Capitalization Increase shall each be funded as follows: (a) ninety percent
(90%) from LUX, and (b) ten percent (10%) from CYP.  Following the Initial PPRW
ITALY Capitalization Increase and continuing through the Total PPRW ITALY
Capitalization Increase, LUX will retain 90% of the total equity ownership
interests of PPRW ITALY and CYP will own the remaining 10% of PPRW ITALY’s total
equity ownership interests (the “CYP 10% PPRW ITALY INTEREST”).  LUX’s board of
directors will determine how much of the subject funding shall be capitalization
and how much will be in the form of low interest loans, provided however that,
notwithstanding anything the contrary, no more than forty percent (40%) of the
total funding shall be in the form of loans.



6.9.6  
LUX and CYP hereby agree that LUX shall have the option to repurchase the CYP
10% PPRW ITALY INTEREST from CYP under the following terms:



SHARE EXCHANGE AGREEMENT
 
Page 27

--------------------------------------------------------------------------------

 
(a)           If the CYP 10% PPRW ITALY INTEREST is repurchased by LUX on or
before December 31, 2009, then LUX shall pay to CYP the total amount of capital
CYP paid into the combined Initial PPRW ITALY Capitalization Increase and the
Total PPRW ITALY Capitalization Increase in exchange for the CYP 10% PPRW ITALY
INTEREST.


(b)           If the CYP 10% PPRW ITALY INTEREST is repurchased by LUX after
December 31, 2009, then LUX shall pay to CYP: (i) the total amount of capital
CYP paid into the combined Initial PPRW ITALY Capitalization Increase and the
Total PPRW ITALY Capitalization Increase in exchange for the CYP 10% PPRW ITALY
INTEREST, plus (ii) ten percent (10%) of any net profits accrued up to the time
of LUX’s re-purchase of the CYP 10% PPRW ITALY INTEREST from CYP. This interest
shall be calculated per annum on the 10% capitalization amount paid by CYP to
PPRW Italy and included under Section 6.9.6(b)(i) from the date of payment until
the date of reimbursement by LUX.  Interests are not due if LUX exercises the
option before December 31, 2009.


6.10           Change of Control Transaction.  If, during the period starting on
the Opening Date and ending either nine (9) months after the Opening Date or
December 31, 2009, whichever ending date is earlier, any Person which is not an
Affiliate of PPRW (hereinafter an “Acquiring Party”): (a) acquires more than
sixty six percent (66%) of PPRW’s voting securities, and as a result of such
acquisition, (i) changes more than two-thirds (2/3) of PPRW’s board of directors
as of the Opening Date, and (ii) changes PPRW’s Chief Executive Officer and
President (hereinafter a “Change in Control Transaction”), and (b) the Acquiring
Party either: (i) requires the operations of PPRW ITALY to shut down, or to
change the business to an industry other than renewable energies or  (ii) does
not provide the funding under the terms of this Agreement for any reason other
than for fraud, malfeasance or  Net Operating Losses, then CYP will be entitled
to receive a share payment of one million (1,000,000) PPRW Shares (the “Change
of Control Share Payment”) from the PPRW Shares in Escrow, which shall
constitute the full and final Share Payment due to CYP under this Agreement.  In
the event a Change of Control Share Payment is made by PPRW, the Escrow Agent
shall return to PPRW any and all PPRW Shares left in Escrow after the delivery
of such Change of Control Share Payment.


6.11           Obligation Waivers.  LUX and CYP hereby agree to supply waivers
to PPRW as soon as possible and no later than the Opening Date from Wuxi SunTech
Co. Ltd. and Canadian Solar, Inc. and any other equipment suppliers releasing
ARCO SRL and any related third parties from any outstanding or contingent
liabilities arising out of, in connection with or related to ARCO SRL failing to
meet purchasing minimums or any other obligation under the terms of any and all
past and present suppliers or distribution agreements with Wuxi SunTech Co.
Ltd., Canadian Solar, Inc. or other suppliers.


6.12           Tax Obligations.  LUX and CYP hereby agree to assume any and all
financial responsibility, including, but not limited, to payment responsibility,
for: (a) tax obligations of CYP, ARCO SRL or LUX resulting from, in connection
with or related to the Acquisition and the Transaction, and (b) any and all tax
obligations of LUX or ARCO SRL as of the Opening Date.


6.13           Post-Opening Date Affiliate Compliance.  CYP hereby agrees that
if it becomes an Affiliate of PPRW while they own any PPRW Shares, CYP will
comply with all local, state and federal securities laws applicable to the PPRW
Shares and the shareholders of such restricted securities, including, but not
limited to, the Securities Act and the rules and regulations promulgated
thereunder in connection with the resale and/or transfer of such restricted
securities.
 
SHARE EXCHANGE AGREEMENT
 
Page 28

--------------------------------------------------------------------------------

 
ARTICLE 7


CONDITIONS TO OBLIGATIONS


7.1           Conditions to Obligations of LUX and CYP. The obligations of LUX
and CYP under this Agreement shall be subject to each of the following
conditions:


7.1.1                      PPRW Deliveries.  As soon as possible and no later
than twenty (20) Trading days after the Opening Date, PPRW shall have delivered
or caused to be delivered the following:
 
(a)           resolutions duly adopted by the Board of Directors of PPRW
approving the following events or actions, as applicable:


 
(i)
the execution, delivery and performance of this Agreement;



 
(ii)
the Acquisition and the terms thereof; and



 
(iii)
the execution, delivery and performance of the Escrow Agreement.



(b)           this Agreement duly executed by PPRW;


(c)           the Escrow Agreement duly executed by PPRW;


(d)           the Cash Payment;


(e)           a certificate of good standing for PPRW from its jurisdiction of
incorporation, dated not earlier than five (5) calendar days prior to the
Opening Date.


(f)           an instruction letter signed by the President of PPRW addressed to
the transfer agent of record, consistent with the terms of this Agreement,
instructing the transfer agent to issue stock certificates representing the PPRW
Shares to be delivered if and when so designated by the terms and conditions of
this Agreement and the Escrow Agreement;


(g)           all corporate records, agreements, seals and any other information
reasonably requested by any representatives with respect to PPRW; and


(h)           such other documents as may be reasonably request in connection
with the transactions contemplated hereby.
7.1.2                      Representations and Warranties to be True. All the
representations and warranties of all of PPRW herein shall be true in all
material respects at the Opening Date with the same effect as though made at
such time.  All parties hereto shall have performed in all material respects all
obligations and complied in all material respects with all covenants and
conditions required by this Agreement to be performed or complied with by them
at or prior to the Opening Date.


SHARE EXCHANGE AGREEMENT
 
Page 29

--------------------------------------------------------------------------------

 
7.1.3                      SEC Filings. At the Opening Date, PPRW will be
current in all SEC filings required by it to be filed.


7.1.4                      Outstanding Common Stock of PPRW. PPRW shall have at
least five hundred million shares (500,000,000) of its common stock authorized
and shall have no more than twenty seven million (27,000,000) shares of its
common stock issued and outstanding (plus any shares of Preferred Stock that may
be converted to common stock) as of the Opening Date and immediately prior to
PPRW’s issuance of the subject PPRW Shares in connection with this Agreement.


7.1.5                      Outstanding Preferred Stock of PPRW. PPRW shall have
at least twenty million (20,000,000) shares of preferred stock authorized and
shall have no more three million five hundred thousand (3,500,000) shares of
preferred stock issued and outstanding at the Opening Date.


7.1.6                      No Adverse Effect.  The business and operations of
PPRW will not have suffered any Material Adverse Effect prior to the Opening
Date, except for any effects of changes required as a result of the Commission’s
review of PPRW’s pending Registration Statement on Form S-1.


7.2           Conditions to Obligations of PPRW. The obligations of PPRW under
this Agreement shall be subject to each of the following conditions:


7.2.1                      Deliveries by LUX and CYP.  As soon as possible and
no later than twenty (20) Trading Days after the Opening Date, LUX and/or CYP
shall have delivered to Escrow the following:


(a)           this Agreement duly executed by LUX and CYP;


(b)           the Escrow Agreement duly executed by LUX and CYP;


(c)           letters of resignation from all of the executive officers and
directors of LUX and ARCO SRL, with such resignations effective at the Opening
Date and each confirming that he has no claim against LUX or ARCO SRL (as
applicable) in respect of any outstanding remuneration or fees of whatever
nature as of the Opening Date;


(d)           resolutions duly adopted by the Board of Directors or
Shareholders  of LUX approving the following events or actions, as applicable:


(i)  
the execution, delivery and performance of this Agreement;



(ii)  
the Acquisition and the terms thereof;



SHARE EXCHANGE AGREEMENT
 
Page 30

--------------------------------------------------------------------------------

 
(iii)  
adoption of LUX  bylaws in the form agreed by the parties



(iv)  
 the appointment of Dean R. Marks as Chairman of the board of directors to serve
on LUX’s board of directors, effective on Opening Date and the appointment of
Miguel de Anquin as director effective on the Opening Date;



(v)  
the appointment of the persons to be chosen and designated by PPRW prior to the
Opening Date as the requisite officers of LUX, effective on the Opening Date
(the “LUX Officers”):

  
(vi)  
In the event LUX’s board of directors decides to authorize an “Authorized Third
Party Signatory” (as defined in Section 7.2.1(o)) to sign this Agreement and the
Escrow Agreement on behalf of LUX and CYP, then resolutions granting the
Authorized Third Party Signatory full power and authority to enter into and sign
the Agreement and the Escrow Agreement on behalf of LUX.



(e)           the LUX Shares Certificates registered or transferred to  the name
of PPRW and representing the LUX Equity Interests to be delivered to PPRW
pursuant to this Agreement;


(f)           a shareholders list or shareholders’ register of LUX as certified
by LUX’s Secretary or transfer agent, reflecting PPRW’s ownership of the LUX
Equity Interests if applicable ;


(g)           resolutions duly adopted by the Board of Directors or Shareholders
of ARCO SRL, as applicable according to the law  approving the following events
or actions, as applicable:


 
(i)
Requiring ARCO SRL to  execute, deliver and perform under the terms of  this
Agreement and



 
(ii)
the Acquisition and the terms thereof;



(iii)  
adoption of bylaws in the form agreed by the parties



 
(iv)
fixing the number of authorized directors on the ARCO SRL board of directors at
five (5);



 
(v)
the appointment of Dean R. Marks as Chairman of the board of directors of ARCO
SRL, the appointment of Miguel De Anquin to serve on ARCO SRL’s board of
directors effective on the Opening Date and the appointment of Marco Pulitano
and Giovanni Pulitano as ARCO SRL directors effective on the Opening Date, with
a fifth member of ARCO SRL’s board of directors to be determined and designated
solely by PPRW upon  the  date of the restructuring to be done within 20  Days
of the Opening Date;



SHARE EXCHANGE AGREEMENT
 
Page 31

--------------------------------------------------------------------------------

 
 
(vi)
the appointment of the following persons as officers of ARCO SRL, effective on
the Opening Date with the titles set forth opposite his name (the “ARCO SRL
Officers”):

 
  

Marco Pulitano                                   Chief Executive Officer
(managing director) Amministratore delegato


Giovanni Pulitano                               Chief Operating Officer
(managing director) Amministratore delegato



 
(viii)
the duly executed employment agreements (collectively the “ARCO SRL Employment
Agreements”) by and between: (a) ARCO SRL and Marco Pulitano for his employment
as ARCO SRL’s Chief Executive Officer and President; (b) the executed employment
agreement by and between ARCO SRL and Giovanni Pulitano for his employment as
ARCO SRL’s Chief Operating Officer.



(h)           resolutions duly adopted by the board of directors of CYP: (i)
authorizing and approving the execution, delivery and performance of this
Agreement, and (ii) in the event CYP’s board of directors decide to authorize an
“Authorized Third Party Signatory” (as defined in Section 7.2.1(o)) to sign this
Agreement and the Escrow Agreement on behalf of CYP, then resolutions granting
the Authorized Third Party Signatory full power and authority to enter into and
sign the Agreement and the Escrow Agreement on behalf of CYP;


(i)           the ARCO SRL Shares Deed registered in the name of LUX and
representing the ARCO SRL Equity Interests that are to be owned as of the
Opening Date by LUX pursuant to this Agreement;


(j)           a shareholders list or shareholders’ register of ARCO SRL as
certified by the Italian Registry of enterprise’s certificate   reflecting LUX’s
ownership of the ARCO SRL Equity Interests;


(k)           certificates of good standing for ARCO SRL from its jurisdictions
of incorporation or formation, dated not earlier than five (5) calendar days
prior to the Opening Date;


(l)           an opinion of counsel to LUX or from a Notary, in the form
reasonably satisfactory to PPRW in regards to LUX and CYP as to: (i) due
organization, existence and good standing under the laws of their respective
jurisdictions of incorporation, and the validity and effectiveness of the “Power
of Attorney” (as defined in Section 7.2.1(o)) granted by LUX and CYP to the
Authorized Third Party Signatory under applicable laws to which LUX, CYP and the
Authorized Third Party Signatory are subject;. and a statement that (viii) the
transfer of the LUX Equity Interests to PPRW at or immediately following the
Opening Date being a legal transfer of such equity ownership interests under the
laws of LUX’s jurisdiction of incorporation is subject and that upon such
transfer, the LUX Equity Interests shall be free of any claims or Liens of any
kind or nature.


SHARE EXCHANGE AGREEMENT
 
Page 32

--------------------------------------------------------------------------------

 
(m)           an opinion of counsel to ARCO SRL in the form reasonably
satisfactory to PPRW, in regards to ARCO SRL as to: (i) due organization,
existence and good standing (in Italy), (ii) the authorized capital stock of
ARCO SRL; and (iii) the ARCO SRL Equity Interests, when issued to LUX, were
legally transferred to LUX under the laws of LUX’s jurisdiction of incorporation
and that the LUX Equity Interests are free of any claims or Liens of any kind or
nature.


(n)           a certificate, dated as of the Opening Date, signed by the Chief
Executive Officer of ARCO SRL, as applicable,: (i) attaching certified copies of
the Organizational Documents applicable to ARCO SRL, and (ii) certifying that
all director, shareholder and other actions required to authorize and approve
the execution and delivery of this Agreement and the other documents and
agreements provided for herein and the transactions contemplated hereby and
thereby have been taken and setting forth copies of such actions.


(o)           a copy of the power of attorney executed by LUX and CYP that
grants full power and authority to a third party who is not an Affiliate of LUX
or CYP (the “Authorized Third Party Signatory”) to sign this Agreement and the
Escrow Agreement on behalf of LUX and CYP, if such Authorized Third Party
Signatory signs this Agreement and Escrow Agreement on behalf of LUX and CYP;


(p)           all corporate records, board minutes and resolutions, tax and
financial records, agreements, seals and any other information reasonably
requested by any representatives with respect to LUX and ARCO SRL; and


(q)           such other documents as PPRW may reasonably request in connection
with the transactions contemplated hereby.



7.2.2                      Outstanding Capital Stock.  LUX shall have at least
12,500 shares of its common stock authorized and shall have no more than 12,500
shares of its common stock issued and outstanding in the aggregate as of the
Opening Date.  ARCO SRL shall have at least 10,000 shares of its common stock
authorized and shall have no more than 10,000 shares of its common stock issued
and outstanding in the aggregate as of the Opening Date.


7.2.3                      No Liabilities. At the Opening Date, LUX and ARCO SRL
shall have, in the aggregate, no liabilities or nominal liabilities not to
exceed €1,000 Euros in total, debts or payables, except for those liabilities
listed in Exhibit C hereto.


SHARE EXCHANGE AGREEMENT
 
Page 33

--------------------------------------------------------------------------------

 
7.2.4                      Representations and Warranties True and Correct. The
representations and warranties of LUX and CYP herein contained shall be true in
all material respects at the Opening Date with the same effect as though made at
such time.  LUX and CYP shall have performed in all material respects all
obligations and complied in all material respects with all covenants and
conditions required by this Agreement to be performed or complied with by them
at or prior to the Opening Date.


7.2.5                      No Adverse Effect.  The business and operations of
LUX and ARCO SRL will not have suffered any Material Adverse Effect.


ARTICLE 8


TERMINATION


8.1           This Agreement may be terminated at any time prior to the Opening
Date:


8.1.1                      by either PPRW or LUX if a governmental entity shall
have issued an order, decree or ruling or taken any other action, in any case
having the effect of permanently restraining, enjoining or otherwise prohibiting
the Acquisition, which order, decree, ruling or other action is final and
non-appealable;


8.1.2                      by LUX, upon a material breach of any representation,
warranty, covenant or agreement on the part of PPRW set forth in this Agreement,
or if any representation or warranty of PPRW or shall have become materially
untrue, in either case such that the conditions set forth in Section 8.1 would
not be satisfied as of the time of such breach or as of the time such
representation or warranty shall have become untrue, provided, that if such
inaccuracy in PPRW representations and warranties or breach by PPRW is curable
by such party prior to the Opening  Date, then LUX may not terminate this
Agreement under this Section 8.1.2 for thirty (30) days after delivery of
written notice from LUX to either PPRW of such breach, provided PPRW continue to
exercise commercially reasonable efforts to cure such breach (it being
understood that LUX may not terminate this Agreement pursuant to this Section
8.1.2 if they shall have materially breached this Agreement or if such breach by
PPRW is cured during such thirty (30) day period); or
 
8.1.3                      By PPRW upon a material breach of any representation,
warranty, covenant or agreement on the part of LUX and/or CYP set forth in this
Agreement, or if any representation or warranty LUX and/or CYP of shall have
become materially untrue, in either case such that the conditions set forth in
Section 8.2 would not be satisfied as of the time of such breach or as of the
time such representation or warranty shall have become untrue, provided, that if
such inaccuracy in LUX’s and/or CYP’s representations and warranties or breach
by LUX  and/or CYP is curable by LUX and/or CYP prior to the Opening Date, then
PPRW may not terminate this Agreement under this Section 8.1.3 for thirty (30)
days after delivery of written notice from PPRW to LUX and/or CYP of such
breach, provided LUX and/or CYP continue to exercise commercially reasonable
efforts to cure such breach (it being understood that PPRW may not terminate
this Agreement pursuant to this Section 8.1.3 if it shall have materially
breached this Agreement or if such breach by LUX and/or CYP is cured during such
thirty (30) day period).


SHARE EXCHANGE AGREEMENT
 
Page 34

--------------------------------------------------------------------------------

 
8.2           Notice of Termination; Effect of Termination.  Any termination of
this Agreement under Section 8.1 above will be effective immediately upon (or,
if the termination is pursuant to Section 8.1.2 or Section 8.1.3 and the proviso
therein is applicable, thirty (30) days after) the delivery of written notice of
the terminating party to the other parties hereto.  In the event of the
termination of this Agreement as provided in Section 8.1, this Agreement shall
be of no further force or effect and the Acquisition shall be abandoned, except
as set forth in Section 8.1, Section 8.2 and Article 9 (General Provisions),
each of which shall survive the termination of this Agreement.
 
ARTICLE 9


GENERAL PROVISIONS


9.1           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto prior to 5:30
p.m. (U.S Pacific Standard Time) on a Trading Day, (b) the next Trading Day
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number set forth on the signature pages attached
hereto on a day that is not a Trading Day or later than 5:30 p.m. (U.S Pacific
Standard Time) on any Trading Day, (c) the second Trading Day following the date
of mailing, if sent by U.S. nationally recognized overnight courier service or
(d) if personally delivered, upon actual receipt by the party to whom such
notice is required to be given.  The address for such notices and communications
shall be as set forth on the signature pages attached hereto.


9.2           Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. References to Sections and Articles refer to
sections and articles of this Agreement unless otherwise stated.


9.3           Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated and the parties shall negotiate
in good faith to modify this Agreement to preserve each party’s anticipated
benefits under this Agreement.
 
9.4           Miscellaneous. This Agreement (together with all other documents
and instruments referred to herein): (a) constitutes the entire agreement and
supersedes all other prior agreements and undertakings, both written and oral,
among the parties with respect to the subject matter hereof; (b) except as
expressly set forth herein, is not intended to confer upon any other person any
rights or remedies hereunder and (c) shall not be assigned by operation of law
or otherwise, except as may be mutually agreed upon by the parties hereto.


SHARE EXCHANGE AGREEMENT
 
Page 35

--------------------------------------------------------------------------------

 
9.5           Separate Counsel. Each party hereby expressly acknowledges that it
has been advised to seek its own separate legal counsel for advice with respect
to this Agreement, and that no counsel to any party hereto has acted or is
acting as counsel to any other party hereto in connection with this Agreement.


9.6           Governing Law; Arbitration.



9.6.1This Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delware .   Each party hereby
irrevocably submits to the jurisdiction of the state and federal courts sitting
in the City of Sacramento, California, U.S.A. and /or in any other local court
in the world of competent jurisdiction to enforce the binding decision of the
arbitration award described in Section 9.6.2 below, with regards to any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an  inconvenient venue for
such proceeding.  Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by law.  If either party shall commence an action
or proceeding to enforce any provisions of the Agreement, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.


9.6.2                      The parties agree that any dispute, claim or
controversy directly or indirectly relating to or arising out of this Agreement,
the termination or validity hereof, any alleged breach of this Agreement or the
engagement contemplated hereby shall be submitted to mediation under
International Chamber of Commerce (“ICC”) Alternative Dispute Resolution Rules,
in Zurich, Switzerland.  If the matter is not resolved through mediation within
sixty (60) calendar days after the initiation of the mediation or within such
other period as the parties may agree in writing, then it shall be submitted for
final and binding arbitration in front of a panel of three arbitrators in
Zurich, Switzerland under the Rules of Arbitration of the ICC.  Notwithstanding
anything to the contrary, PPRW and LUX will each choose one of the two
arbitrators, and the two party-appointed arbitrators shall choose the third
arbitrator.  The language of the arbitration shall be in English, provided,
however, that PPRW will use its best efforts to ensure one of the arbitrators
speaks fluent Italian and is qualified to practice law in Italy.  The
arbitrators shall, in their award, determine who is the prevailing party and
shall allocate all of the costs of the arbitration (and the mediation, if
applicable), including the fees of the arbitrators and the reasonable attorneys’
fees of the prevailing party, against the party who did not prevail.  The award
in the arbitration shall be final and binding. Judgment upon the award rendered
by the arbitrators may be entered in the state and federal courts sitting in the
City of Sacramento, California, U.S.A. as detailed above and in any other local
court in the world of competent jurisdiction as final and as required to perfect
the prevailing party’s claim.


SHARE EXCHANGE AGREEMENT
 
Page 36

--------------------------------------------------------------------------------

 
9.7           Counterparts and Facsimile Signatures. This Agreement may be
executed in two or more counterparts, which together shall constitute a single
agreement. This Agreement and any documents relating to it may be executed and
transmitted to any other party by facsimile or .pdf, which copy shall be deemed
to be, and utilized in all respects as, an original, wet-inked manually executed
document.


9.8           Amendment. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by PPRW, LUX and CYP or, in the case of a waiver, by the party
against whom enforcement of any such waived provision is sought.


9.9           Parties In Interest. Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective heirs, legal representatives, successors and assigns
of the parties hereto.


9.10           Waiver.  No waiver by any party of any default or breach by
another party of any representation, warranty, covenant or condition contained
in this Agreement shall be deemed to be a waiver of any subsequent default or
breach by such party of the same or any other representation, warranty, covenant
or condition.  No act, delay, omission or course of dealing on the part of any
party in exercising any right, power or remedy under this Agreement or at law or
in equity shall operate as a waiver thereof or otherwise prejudice any of such
party’s rights, powers and remedies. All remedies, whether at law or in equity,
shall be cumulative and the election of any one or more shall not constitute a
waiver of the right to pursue other available remedies.


9.11           Incorporation of Exhibits and Schedules.  The exhibits and
schedules identified and/or attached to this Agreement are incorporated herein
by reference and made a part hereof.
 
9.12           Expenses.  Within twenty (20) Trading Days of the Opening Date,
the parties hereto shall pay all of their combined expenses relating to the
transactions contemplated by this Agreement out of the initial capitalization of
PPRW ITALY, including, without limitation, the fees and expenses of their
respective counsel and financial advisers.
 
[Remainder of Page Left Blank Intentionally]
 
SHARE EXCHANGE AGREEMENT
 
Page 37

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Share Exchange Agreement as
of the date first written above.




PPRW:


PREMIER POWER RENEWABLE ENERGY, INC.,
a corporation incorporated and existing under the laws of the State of Delaware




By: /s/ Dean R.
Marks                                                                           
        Dean R. Marks
        Chief Executive Officer and President


Address for Notices:


4961 Windplay Drive, Suite 100
El Dorado Hills, CA 95762
Tel:  (916) 939-0400
Fax:  (916) 939-0490


With a copy to (which shall not constitute Notice):


Richardson & Patel LLP
10900 Wilshire Boulevard, Suite 500
Los Angeles, California, U.S.A 90024
Attention: Mr. Kevin L. Leung, Esq.
Tel: (310) 208-1182
Fax: (310) 208-1154
 
SHARE EXCHANGE AGREEMENT
 
Page 38

--------------------------------------------------------------------------------

 
SIGNATURE PAGE OF LUX


 








RUPINVEST SARL




By: /s/ Francois
Bourgon                                                                
Name:   Francois BOURGON


Title:    Gerant


[If signed by Authorized Third Party Signatory (as defined in the Agreement): By
signing above, I, Francois Bourgon, hereby represent and warrant that I have
full power and authority to enter into and sign this Agreement on behalf of
Rupinvest Sarl.]


Address for Notices:


Address:   4 Rue Jeanne Pierre Probst
L-2352 LUXEMBOURG


       Tel: +352 26 478 768
       Fax: +352 26 478 769
 
SHARE EXCHANGE AGREEMENT
 
Page 39

--------------------------------------------------------------------------------

 


SIGNATURE PAGE OF CYP
 
ESDRAS LTD.
 




By: /s/ Massimo
Saluppo                                                                
Name:   Massimo SALUPPO
Title:     Procuratore


[If signed by Authorized Third Party Signatory (as defined in the Agreement): By
signing above, I, Massimo Saluppo, hereby represent and warrant that I have full
power and authority to enter into and sign this Agreement on behalf of Esdras
Ltd.]




Address for Notices:


Address:    Campobasso
ITALY
Via San Giovanni in Golfo 205/e
       Tel:  0039 0874 493225
       Fax:  0039 0874 628782


Check One:


ESDRAS LTD. hereby certifies that it is:



 
o
an “Accredited Investor” under Regulation D of the Securities Act (see Section
3.5 and Annex I of this Agreement; or




 
x
a Non-U.S. Person, that hereby confirms that the representations and warranties
in Section 3.5.2 of this Agreement are true and correct as to ESDRAS LTD., and
hereby accepts and agrees to comply with the covenants in Section 3.5.2.



SHARE EXCHANGE AGREEMENT
 
Page 40

--------------------------------------------------------------------------------

 


ANNEX I


ACCREDITED INVESTOR DEFINITION
 
Category A
The undersigned is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with his or her spouse, presently
exceeds $1,000,000.
   
Category B
The undersigned is an individual (not a partnership, corporation, etc.) who had
an income in excess of $200,000 in each of the two most recent years, or joint
income with his or her spouse in excess of $300,000 in each of those years (in
each case including foreign income, tax exempt income and full amount of capital
gains and losses but excluding any income of other family members and any
unrealized capital appreciation) and has a reasonable expectation of reaching
the same income level in the current year.
   
Category C
The undersigned is a director or executive officer of the Company which is
issuing and selling the securities.
   
Category D
The undersigned is a bank; a savings and loan association; insurance company;
registered investment company; registered business development company; licensed
small business investment company (“SBIC”); or employee benefit plan within the
meaning of Title 1 of ERISA and (a) the investment decision is made by a plan
fiduciary which is either a bank, savings and loan association, insurance
company or registered investment advisor, or (b) the plan has total assets in
excess of $5,000,000 or (c) is a self directed plan with investment decisions
made solely by persons that are accredited investors.
   
Category E
The undersigned is a private business development company as defined in section
202(a)(22) of the Investment Advisors Act of 1940.
   
Category F
The undersigned is either a corporation, partnership, Massachusetts business
trust, or non-profit organization within the meaning of Section 501(c)(3) of the
Internal Revenue Code, in each case not formed for the specific purpose of
acquiring the Securities and with total assets in excess of $5,000,000.
   
Category G
The undersigned is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Securities, where the purchase is
directed by a “sophisticated investor“ as defined in Regulation 506(b)(2)(ii)
under the Act.
   
Category H
The undersigned is an entity (other than a trust) in which all of the equity
owners are “accredited investors” within one or more of the above categories. If
relying upon this Category alone, each equity owner must complete a separate
copy of this Agreement.

 
SHARE EXCHANGE AGREEMENT
 
Page 41

--------------------------------------------------------------------------------

 
EXHIBIT A


PPRW SHARES PAYMENT TERMS


1.           Share Payments of up to an aggregate 3,000,000 shares of PPRW’s
restricted common stock (each share hereinafter a “PPRW Share”) will be made by
PPRW to CYP in connection with this Agreement as follows:


(a)           First Payment: In return for good and valuable consideration
received by PPRW from CYP, PPRW will transfer to CYP a total of 375,000 PPRW
Shares for each €10 million worth of Sales (as defined in Section 3 below)
achieved by PPRW ITALY from the Opening Date to December 31, 2009, with the (i)
maximum number of PPRW Shares payable for the First Payment of up to 1,500,000
PPRW Shares (the PPRW Shares Payment made for the period ended December 31,
2009, if any, is hereinafter the “First Payment”), and (ii) fifty percent (50%)
of any PPRW Shares that could have been earned based on Sales subject to this
First Payment but could not be awarded to CYP because such PPRW Shares exceeded
the maximum 1,500,000 PPRW Shares that could be paid for this First Payment will
instead be paid to CYP as part of the Second Payment;


(b)           Second Payment: In return for good and valuable consideration
received by PPRW from CYP, PPRW will transfer to CYP 200,000 PPRW Shares for
each €10 million worth of Sales (as defined in Section 3 below) achieved by PPRW
ITALY from January 1, 2010 to December 31, 2010, with the maximum combined
number of PPRW Shares payable for the First Payment and the Second Payment not
to exceed a combined aggregate of 3,000,000 PPRW Shares (the PPRW Shares Payment
made for the period ended December 31, 2010, if any, is hereinafter the “Second
Payment”); and


(c)           Third Payment: If, and only if, CYP has not earned in aggregate
the total 3,000,000 PPRW Shares as a result of the First Payment and Second
Payments, then, in return for good and valuable consideration received by PPRW
from CYP, PPRW will transfer to CYP 100,000 PPRW Shares for each €10 million
worth of Sales (as defined in Section 3 below) achieved by PPRW ITALY from
January 1, 2011 to December 31, 2011, with the maximum combined number of PPRW
Shares payable for the First Payment, Second Payment and Third Payment not to
exceed a combined aggregate of 3,000,000 PPRW Shares (the PPRW Shares Payment
made for the period ended December 31, 2011, if any, is hereinafter the “Third
Payment”).


2.           All of the above-described Share Payments by PPRW to CYP shall be
distributed to CYP, no later than ninety (90) calendar days after the close of
each year’s books by PPRW ITALY, share payments not to be later then March 1st.
If we move to a fiscal year payments to be made 90 days from the fiscal year end
will apply. Any PPRW Shares remaining in Escrow after the Third Payment, if any
shall be transferred back by the Escrow Agent to PPRW.


3.           “Sales” is defined as gross sales revenue earned by PPRW ITALY in a
given period with an average Gross Margin in excess of fourteen percent
(14%).  For purposes of this Agreement, “Gross Margin” is defined as gross sales
revenue minus direct costs (including, but not limited to, the cost of system
design, engineering, property acquisition, special purpose entity formation,
legal services, consulting services, permitting, civil works, solar modules,
invertors, racking, mounting, trackers, balance of system costs, subcontracting
services, substation construction, grid connection, labor, taxes and sales
commissions), the difference to be divided by gross sales revenue.  Any gross
sales revenue earned by PPRW ITALY without a fourteen percent (14%) Gross Margin
will be excluded from Sales, unless expressly accepted by PPRW in writing.
 
 
SHARE EXCHANGE AGREEMENT
 
Page 42

--------------------------------------------------------------------------------

 
EXHIBIT B


[ESCROW AGREEMENT]






SHARE EXCHANGE AGREEMENT
 
Page 43

--------------------------------------------------------------------------------

 


EXHIBIT C


[ARCO SRL’S SCHEDULE OF LIABILITIES]

 
 
 
 
 
Page 44